Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129263                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  KIM SAFFIAN,                                                                                         Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 129263
                                                                    COA: 250645
                                                                    Cheboygan CC: 01-006896-NH
  ROBERT R. SIMMONS, D.D.S.,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 7, 2005
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). The parties shall include among the issues to be addressed at oral argument:
  (1) whether the default and default judgment should be vacated and the case remanded
  for an evidentiary hearing on the issue whether defendant's claim of clerical error to
  establish good cause for the failure to timely respond to the complaint was fraudulent or,
  if not fraudulent, was otherwise insufficient to constitute good cause for setting aside the
  default; (2) whether plaintiff's defective affidavit of merit was sufficient to commence a
  cause of action; and (3) if not, whether defendant was nevertheless required to file a
  timely answer or other response to the complaint under the circumstances of this case.
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should avoid submitting a mere restatement of the arguments made in their application
  papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2006                        _________________________________________
           d0523                                                               Clerk